IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA
V.

1:16-cr-42 (LMB)
ARDIT FERIZI,

Defendant.
ORDER

For the reasons stated during a telephone conference held on the record with attorneys for
both parties present, it is hereby

ORDERED that defendant’s Emergency Motion for Sentencing Reduction Pursuant to 18
U.S.C. § 3582(c)(1)(A) [Dkt. 81], be and is DENIED.

The Clerk is directed to forward copies of this Order counsel of record.

Entered this Cie of October, 2020.

Alexandria, Virginia

Is} Dye nt tage

Leonie M. Brinkema ee
United States District Judge FE

  
